IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40389
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESUS RAMIREZ-GALVAN,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-91-CR-235-1
                       - - - - - - - - - -
                        November 27, 1998

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jesus Ramirez-Galvan, federal prisoner # 58458-079, appeals

the district court’s dismissal of his motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255.    He

asserts that an actual conflict of interest developed when his

attorney, Noe Robles, represented both Ramirez and his

codefendant, Arturo Vega, during plea negotiations.

Specifically, he contends that Robles negotiated an agreement

whereby both Ramirez and Vega agreed to provide the Government

with information about each other.   Ramirez further challenges

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-40389
                                -2-

the adequacy of the hearing which the magistrate judge held to

advise him of the possibility of a conflict and to obtain his

consent to proceed with the joint representation under the onus

of a potential conflict.   Ramirez further challenges the waiver

he signed which purported to forego any potential conflicts that

might arise during the course of the joint representation.

     Ramirez has failed to demonstrate that an actual conflict of

interest developed during the course of plea negotiations.     See

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Moreover, he has failed to demonstrate any plausible tactic that

the alleged conflict prevented Robles from pursuing.     See

Hernandez v. Johnson, 108 F.3d 554, 559 (5th Cir. 1998).

     Ramirez has, furthermore, failed to establish that the

magistrate judge plainly erred in conducting the hearing to

inform Ramirez of the potential for a conflict and the

consequences of continuing the joint representation.     See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc).   He has similarly failed to make such a showing with

regard to his challenges to the written waiver.   Id.

     AFFIRMED.